DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka. (EP 0982140) in view of Matsuzaka (US 6,236,420)

Tanaka does not teach wherein the head holder is pivotably attached to the movable member to pivot about a second axis extending in the predetermined direction, the second axis being movable along with the movable member pivoting between the first position and the second position, and wherein when the thermal-transfer printer is in the predetermined orientation and the movable member is at the first position, the second axis is located in an area, which is: closer to the first side in the orthogonal direction than the first center; closer to the second side in the orthogonal direction than the second center; and higher than the lower-end position, and wherein when the thermal-transfer printer is in the predetermined orientation and the movable member is at the second position the second axis is at a position higher than the position of the upper face.
Matsuzaka teaches a thermal-transfer printer configured to print an image on a printing medium by heating an ink ribbon (ink ribbon 47) through a thermal head (thermal transfer head 43), comprising: an ink ribbon supporting member (ribbon cassette 41), to which the ink ribbon connected to a first spool (supply reel 45) at one end and to a second spool (wind-up reel 46) at the other end is attachable; a movable member (connecting member 53, pressure lever 51) configured to be pivotable about a first axis (fixed shaft 54) to move between a first position and a second position being higher than the first position, the first axis extending in a predetermined direction, the movable member being located to be at least partly higher than the ink ribbon supporting member; and a head holder (head unit 42) the head holder is pivotably attached to the movable member to pivot about a second axis extending in the predetermined direction attached to the movable member, the head holder being configured to support the thermal head 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Tanaka such that the thermal head was pivotable around a second axis located on the movable member as claimed, as taught by Matsuzaka, so that the head unit can be moved while the movable member remains stationary.
With respect to claim 2, Tanaka, as modified by Matsuzaka teaches the first axis is located within the half distance above the first center and the second center. (Tanaka, Figs. 1-3)
With respect to claim 3, Tanaka, as modified by Matsuzaka teaches the first axis is located in proximity to a plane containing the first center and the second center. (Tanaka, Figs. 1-3)

With respect to claim 5, Tanaka, as modified by Matsuzaka, teaches wherein under the condition where the movable member is at the first position, the second axis is located in an area lower than a position above the first center and the second center. (Tanaka, Figs. 1-3)
With respect to claim 6, Tanaka, as modified by Matsuzaka teaches wherein when the movable member is at the first position, the second axis is located in a center one of three trisected areas, the trisected areas dividing an area between the first center and the second center in the orthogonal direction equally into three. (Matsuzaka, Fig. 1)
With respect to claim 7, Tanaka, as modified by Matsuzaka teaches in a state where the one of the thermal head and the head holder contacts the ink ribbon extended between the first spool and the second spool in response to the movable member moving from the second position toward the first position, a direction of the head holder extending from the second axis toward the thermal head is a downward direction. (Tanaka, Figs. 1-3)
With respect to claim 8, Tanaka, as modified by Matsuzaka teaches a case configured to store at least the printing medium and the ink ribbon therein, the case comprising: a lower case (lower cabinet 13) having an opening at an upper side thereof; and an upper case (printer cover 21) pivotably attached to the lower case to pivot about a third axis extending in the predetermined direction, the upper case being configured to move between a third position, in which the upper case covers at least a part of the opening of the lower case, and a fourth position, in which the upper case uncovers the opening of the lower case, wherein when the 
With respect to claim 9, Tanaka, as modified by Matsuzaka teaches the first axis is located in proximity to the upper end of the upper case. (Tanaka, Fig. 2)
With respect to claim 10, Tanaka, as modified by Matsuzaka teaches when the movable member is at the second position, the ink ribbon is attachable to the ink ribbon supporting member from an upper side. (Tanaka, Figs. 1-3, Matsuzaka, Fig. 1)

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that neither Tanaka nor Matsuzaka teaches or suggests that the second axis is movable or at a position higher than the position of the upper face, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Matsuzaka teaches that it is advantageous to have a head holder which pivots about a second axis which is different from the first axis of a movable member. In order to apply the advantages of this teaching to the structure of Tanaka, one having ordinary skill in the art would find it obvious to locate the second axis directly on the movable member in order to allow for the broader range of movement found in the movable member of Tanaka, and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JILL E CULLER/Primary Examiner, Art Unit 2853